                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEVIN BARRY FINE ART                            Case No. 18-cv-03358-HSG (TSH)
                                         ASSOCIATES,
                                   8
                                                       Plaintiff,                        DISCOVERY ORDER
                                   9
                                                 v.                                      Re: Dkt. No. 100
                                  10
                                         KEN GANGBAR STUDIO, INC.,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court sets a telephonic hearing concerning the motion filed at ECF No. 100 for

                                  14   December 12, 2019 at 10:00 a.m.

                                  15          Going forward, the parties shall comply with the undersigned’s Discovery Standing Order,

                                  16   which may be found at https://cand.uscourts.gov/judges/hixson-thomas-s-tsh/. Any questions

                                  17   should be directed to Courtroom Deputy Rose Maher, 415-522-4708.

                                  18

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: December 9, 2019

                                  22
                                                                                                 THOMAS S. HIXSON
                                  23                                                             United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
